Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Response to Applicant’s Arguments
	Applicant’s arguments filed 9/16/2021 have been fully considered, but they are not deemed to be persuasive.  Applicant argues that the cited references do not teach “generating a volumetric model based on at least one of the first voxel or the first voxel and at least one other voxel marked as a boundary voxel” which is not persuasive.  The claimed “first voxel” is marked as “a boundary voxel,” which is used to generate the volumetric model.  Lorentzen’s figure 4 shows the segmentation of a 3D mesh representation into multiple volumetric models of different colors in which each of the volumetric models is formed by the voxels comprising the boundary voxels; therefore, it is obvious that Lorentzen generates the volumetric model based on at least one of the first voxel or the first voxel and at least one other voxel marked as a boundary voxel” as claimed (see also Lorentzen’s figures 10 and 14-16 for the segmenting of a mesh representation into different volumetric models in which each of the volumetric model is generated based at least on the boundary voxels).  See also Fan (page 1143, column 1, 2nd paragraph; page 1145, 3.2 SRG via edge-oriented seed generation) and Bawa (page 4, figure 5.1 – edge extraction, edge region detection in the object segmentation) for the generating of object based on the boundary elements.  Accordingly, the claimed invention as represented in the claims does not represent a patentable distinction over the art of record.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over LORENTZEN (Fast seeded region growing in a 3D grid) in view of BAWA (Edge Based Region Growth) and FAN et al (Seeded region growing: an extensive and comparative study).
As per claim 1, Lorentzen teaches the claimed “computer-implemented method for voxelizing a mesh representation to generate a volumetric model,” the method comprising: “identifying a first voxel that intersects the mesh representation” (Lorentzen,
Abstract, figures 14-16); and “generating the volumetric model” (Lorentzen, figure 4 – the segmentation of the mesh representation cub into multiple volumetric models). Lorentzen teaches the well-known “region growing” process of defining the exterior and interior voxels (Lorentzen, 5 Region Growing, page 8); specifically, Lorentzen teaches “selecting a second voxel that resides at an exterior boundary of a grid array and has 
It is noted that Lorentzen does not explicitly teach “marking the first voxel as a boundary voxel; and generating the volumetric model based at least in part on at least one of the first voxel or the first voxel and at least one other voxel marked as a boundary voxel” as claimed. However, Lorentzen’s Seeded Region Growing (SRG) (e.g., Figure 4 — applying S83DRG algorithms in which a mesh representation, e.g., the 
Thus, it would have been obvious, in view of Fan and Bawa, to configure Lorentzen’s method (figure 4) as claimed by marking the selected voxels as boundary voxels and use them for region growing. The motivation of defining boundary voxels is to simplify the region growing of the voxels on display (Fan, figures 1 and 6).

Claim 2 adds into claim 1 “wherein identifying the first voxel comprises: dividing an orthographic domain into voxels of a specified width, height, and depth to generate the grid array; and marking, as boundary voxels, one or more voxels in the grid array that intersect the mesh representation” (Lorentzen, figure 4; Bawa, figures 4.1 and 4.2; Fan, figures 6-9).

Claim 3 adds into claim 2 “wherein the mesh representation has at least one surface that includes a void or gap” (Lorentzen, figure 4 - one of different regions can be a void or gap containing voxels of different characteristics; Bawa, figure 2.5; Fan, figure 6).



Claim 5 adds into claim 4 “wherein determining the subset of voxels included in the second set of voxels comprises computing a winding number for each voxel in the second set of voxels” which is well known in the art (official notice) to use a winding number to decide whether the voxel is inside/outside the object. It would have been obvious to configure Lorentzen’s method as claimed by using a winding number to decide the interior/exterior voxels. The motivation is to use the well-known property of winding number to provide the visual characteristics of the voxels on display.

Claim 6 adds into claim 4 “wherein determining the subset of voxels included in the second set of voxels comprises determining one or more voxels in the subset of voxels having a winding number that is above a given threshold” which is well known in the art (official notice) to use a winding number that is above a given threshold to decide 

Claim 7 adds into claim 4 “repeating the steps of identifying a second set of voxels, determining a subset of voxels, and marking each voxel in the subset of voxels as a potentially interior voxel until a completion criterion is met” (Lorentzen, 9.1 Description, page 17; Bawa, 4.1.2 Basic region growing Approach and 5.2 Integrating Region growing and Edge Detection; Fan, examples in figures 6-9).

Claim 8 adds into claim 7 “wherein the completion criterion includes determining that no voxel included in the second set of voxels resides inside a boundary of the volumetric model’ (Lorentzen, 5 Region growing, page 8 and 9.1 Description, page 17; Bawa, 4.1.2 Basic region growing Approach and 5.2 Integrating Region growing and Edge Detection; Fan, figure 6 shows an example of boundary detection).


Claim 9 adds into claim 4 “for each potentially interior voxel: determining whether the potentially interior voxel is adjacent to one or more voxels marked as external voxels; and if the potentially interior voxel is adjacent to one or more voxels marked as external voxels, then marking the potentially interior voxel as a final boundary voxel; or if the potentially interior voxel is not adjacent to one or more voxels marked as external 

Claim 10 adds into claim 1 “wherein generating the volumetric model is further based at least in part on one remaining voxel marked as an interior voxel’ (Lorentzen, 9.1 Description, page 20, 1st paragraph -different regions are labelled accordingly. In a special case of only two regions, once all voxels of a region are identified (e.g., exterior), the remaining voxels belong to other region (e.g., interior); Bawa, 5.2.2 Definition of region growing seeds; Fan, figures 6-9).

Claims 11-20 and 21 claim one or more non-transitory computer-readable storage media including instructions and a system based on the method of claims 1 -10; therefore, they are rejected under a similar rationale.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on (571) 272-7515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PHU K NGUYEN/        Primary Examiner, Art Unit 2616